 

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (“Agreement”) is made and entered into on this the
16th day of September, 2008 by and between Halter Capital Corporation, a Texas
corporation (“HCC”), and KUN RUN Biotechnology LTD., a Hong Kong Holding Company
(the “Company”) .

W I T N E S S E T H:

WHEREAS, the Company desires to engage HCC to provide certain consulting
services for the benefit of the Company as specifically enumerated below
commencing as of the date hereof, and HCC is willing to be so engaged;

NOW, THEREFORE, for and in consideration of the covenants set forth herein and
the mutual benefits to be gained by the parties hereto, and for other good and
valuable consideration, the receipt and adequacy of which are now and forever
acknowledged and confessed, the parties hereto hereby agree and intend to be
legally bound as follows:

1.     Retention. As of the date hereof, the Company hereby retains and HCC
hereby agrees to be retained as a consultant during the term of this Agreement.
HCC shall have the right to engage third parties to assist it in its efforts to
satisfy its obligations hereunder. In its capacity as a consultant, HCC will
undertake the following:

    

     (i)     Assist the Company in its efforts to complete an equity based
financing or series of financings for the purpose of working capital and
expanding the business of the company.

 

(ii)     

Introduce the Company individuals who reside in the People’s Republic of China
and the United States who will be considered for election to the Company’s or
its to-be-acquired public parent corporation (“Pubco”), as hereinafter defined,
board of directors;


(iii)     

Advise the Company in connection with its efforts to complete a combination
transaction (a “Going Public Transaction”) with a US domiciled publicly
reporting company (“Pubco”);


(iv)     

Advise the Company on matters related to its efforts to communicate with
shareholders, potential investors and the general brokerage community after
consummation of the Going Public Transaction; and


(v)     

Provide Pubco and the Company with such additional consulting services as may be
reasonably requested, to the extent HCC has both the expertise and legal right
to render such services.

 

--------------------------------------------------------------------------------


 

2.     Authorization. Subject to the terms and conditions of this Agreement, HCC
shall act on a best efforts basis for the benefit of Pubco and the Company
during the term of this Agreement. It being expressly acknowledged that HCC is
acting in the capacity of independent contractor and not as agent of either
Pubco or the Company.

        3.      Term. HCC’s engagement hereunder shall become effective on the
date hereof (the “Effective Date”) and will automatically terminate (the
“Termination Date”) on the earlier of (a) the breach by either Pubco or the
Company of either the terms of or the covenants contained in this Agreement or
(b) six months from the Effective Date. This Agreement may be extended beyond
the Termination Date upon the written agreement of the parties hereto.


       4.       Fees. In consideration for the rendering of the services set
forth above, HCC shall receive cash in the amount of USD $200,000 from the
Company and all cash on hand in Pubco if any, which shall be wire transferred
from Pubco to HCC on the date of the which closing of the acquisition of the
Company by Pubco (the “Closing”).


       5.       Representations and Covenants the Company represents and
covenants as follows:


     



  (a) The Company shall make available to HCC all financial statements,
projections, appraisals, performance summaries and other information which in
HCC’s reasonable judgment shall be necessary or appropriate for it to perform
the services contemplated by this Agreement.



 

(b)     

The Company acknowledges and agrees that in the event that a Going Public
Transaction is consummated, the Company’s shareholders who participate in the
transaction will acquire in the aggregate a minimum of 24,250,000 shares which
constitute 97% of Pubco’s outstanding common capital stock upon completion of
said transaction, of which 1,000,000 shall be placed into escrow pursuant to the
Make Good Escrow Agreement dated the date hereof.


(c)     

The Company agrees that it will not undertake any action or enter into any
agreements or understandings, whether written or oral, that circumvent HCC’s
right to receive the fees described herein. As such, in the event the Company or
any affiliate accepts an investment from an investor introduced by HCC, which
investors shall be identified on Exhibit “A” hereto following their
introduction, within a period of six months following the Termination Date, HCC
shall be immediately entitled to the fees.


6.     Indemnification. The Company agree to indemnify HCC to the extent
provided for in this paragraph. In the absence of negligence or willful
misconduct on the part of HCC, HCC shall not be liable to Pubco or the Company,
or to any officer, director, employee, shareholder or creditors of either, for
any act or omission in the course of or in connection with the rendering or
providing of advice hereunder. Except in those cases where the negligence or
willful misconduct of HCC is alleged and proven, Pubco and the Company agree to
defend, indemnify and hold HCC harmless from and against any and all reasonable
costs, expenses and liability (including, but not limited to, attorneys’ fees
paid in the defense of HCC) which may in any way result from services rendered
by HCC pursuant to or in any connection with this Agreement.

 

2

--------------------------------------------------------------------------------

 

 

         7.       Modifications. Unless otherwise agreed by the parties, any
modification, release or discharge of this Agreement or waiver of any of the
provisions thereof shall not be valid or obligatory, unless made in writing and
signed by the parties hereto.

         8.       Governing Law. This Agreement shall be subject to the laws of
the State of Texas. The parties expressly agree to submit themselves to the
jurisdiction of the State Courts of Texas located in Dallas, County, Texas,
waiving any other jurisdiction and law that might correspond by reason of their
present or future domiciles or for any other reason whatsoever.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

HCC:

Halter Capital Corporation


By:                                   
     Kevin B. Halter, Jr.
     President

The Company:

KUN RUN Biotechnology, LTD.



By:                                   
Name:                                   
Its:                                   

3

--------------------------------------------------------------------------------





EXHIBIT A

Name of Investor

Date Introduced

       

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

5